            Case 1:20-cv-05441-KPF Document 32 Filed 07/28/20 Page 1 of 1




                                                              New York Civil Liberties Union
                                                              125 Broad Street, 19th Floor
                                                              New York, NY 10004
                                                              (212) 607-3300
                                                              www.nyclu.org


VIA ECF
                                              July 28, 2020

Honorable Katherine Polk Failla
United States District Judge
United States District Court Southern District of New York
40 Foley Square
New York, N.Y. 10007

               Re: Uniformed Fire Officers Assoc. v. de Blasio, 20 Civ. 5441 (KPF)

Dear Judge Failla:

        On behalf of the New York Civil Liberties Union, we write in response to the City’s filing
this morning disclosing that voluminous CCRB records, including what appears to be the very
database the NYCLU is enjoined from releasing, already are in the public domain, ECF No. 31-1,
and to the plaintiffs’ July 26 letter informing the Court that the news organization Pro Publica has
uploaded to the internet CCRB data regarding complaints, including unsubstantiated ones, against
approximately 4,000 police officials, again seemingly drawn from the same database at issue here,
ECF No. 25. That others have the information the NYCLU is enjoined from publishing further
supports the NYCLU’s request that the order against it be lifted. See, e.g., New York Times Co. v.
United States, 403 U.S. 713, 722 n.3 (1971) (“Pentagon Papers”) (Douglas, J., concurring) (noting
“numerous sets of this material in existence” such that the “material . . . is destined for publicity,”
which weighed against enjoining publication). Not only is the restraining order unconstitutional, it
will do little or nothing to keep the CCRB information at issue here from the public.

        In light of our original arguments, these subsequent developments, and the need to address
prior restraints as quickly as possible, see, e.g., Pentagon Papers, 403 U.S. at 714–15 (Black, J.,
concurring) (noting “every moment’s continuance of the injunctions against these newspapers
amounts to a flagrant, indefensible, and continuing violation of the First Amendment”), the NYCLU
will ask at this afternoon’s conference that the Court grant the NYCLU’s request to lift the
restraining order.

                                         Respectfully submitted,

                                         /s/Christopher Dunn
                                         Christopher Dunn
                                         Molly K. Biklen
                                         Jordan Laris Cohen
c: All counsel (via ECF)
